21 F.3d 428NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
Neal W. THOMPSON;  and Precision Processing, Inc.,Plaintiffs-Appellants,v.KENTUCKY FRIED CHICKEN CORPORATION;  and Heublein, Inc.,Defendants-Appellees.
No. 93-5158.
United States Court of Appeals, Sixth Circuit.
March 23, 1994.

Before:  NELSON and NORRIS, Circuit Judges;  FORESTER, District Judge.*
PER CURIAM.


1
Plaintiffs, Neal W. Thompson and Precision Processing, Inc., appeal the order of the district court granting summary judgment to defendants, Kentucky Fried Chicken Corporation and Heublein, Inc.  The numerous claims made by plaintiffs in their lawsuit stemmed from their contention that trade secrets incorporated into their automatic pressure cooking device were misappropriated by defendants.


2
Having had the benefit of oral argument, and having considered the record on appeal and the briefs of the parties, we are not persuaded that the district court erred in granting summary judgment to defendants.


3
Because the reasons judgment should be entered for defendants have been articulated by the district court, the issuance of a written opinion by this court would be duplicative and serve no useful purpose.  Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion entered January 26, 1993.



*
 The Honorable Karl S. Forester, United States District Judge for the Eastern District of Kentucky, sitting by designation